—In an action to recover damages, inter alia, for sexual harassment and discrimination, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (McCarty, J.), dated February 1, 1993, as denied their cross motion for partial summary judgment dismissing the complaint as asserted on behalf of the plaintiff Michele Bachrach.
Ordered that the order is affirmed insofar as appealed from, with costs.
The record clearly indicates that the plaintiff Michele Bachrach commenced the instant action in the Supreme Court, inter alia, to recover damages for sexual harassment and discrimination prior to filing a complaint with the New York State Division of Human Rights, which was subsequently withdrawn. Accordingly, her action is not barred by Executive Law § 297 (9). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.